Scott, Judge,
delivered the opinion of the court.
This was a suit begun by attachment. " The attachment bond was signed by the attorney at law of the plaintiffs, for and in their behalf, without any special authority for that purpose. The name of the plaintiffs having been signed without authority, on that ground a motion was made to quash the attachment. Before the motion wás determined the plaintiffs appeared to file a sufficient bond; the court would not permit this,'but sustained the defendant’s motion.
The bond being deemed insufficient, the court, under the *472ninth section of the first article of the act concerning attachments, should have granted the plaintiffs’ motion, and allowed a new bond to be filed. (Tevis, Scott & Tevis v. Hughes, 10 Mo. 380.)
The other judges concurring, the judgment will be reversed and the cause remanded.